Citation Nr: 1146650	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to August 5, 2011, and 70 percent disabling thereafter.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for PTSD.  The Veteran filed a timely notice of disagreement with this decision and in October 2006 another decision was issued, increasing the rating to 50 percent disabling.  The Veteran has continued and perfected his appeal of the increased rating issue.  The Board recognizes that the Appeals Management Center (AMC) issued a rating decision in September 2011, which increased the rating under appeal to 70 percent, effective August 5, 2011.    

The Board notes that the issue has been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In October 2009 and again in August 2010, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action. 

For reasons explained below, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to August 5, 2011, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The Veteran's PTSD was not manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, at any time during the course of the claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to August 5, 2011, and in excess of 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in December 2005, March 2006, July 2008, and November 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2008 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The July 2008 and November 2009 letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The July 2008 and November 2009 letters also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claim was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports.  He was also afforded a Board videoconference hearing in July 2009, a transcript of which is in the claims folder and was reviewed by the Board. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

The Veteran was initially granted service connection for PTSD by way of a February 2004 rating decision and assigned a 30 percent rating.  He did not appeal that decision, but filed this claim for an increase in November 2005.  In January 2006, the RO continued the 30 percent rating.  The Veteran filed a timely notice of disagreement in February 2006, after which the October 2006 rating decision increased the PTSD rating to 50 percent, effective November 21, 2005, the date of the increased rating claim.  The Veteran filed a statement in February 2007 indicating his continuing disagreement with the rating assigned.  Additional development has taken place, and in September 2011 another rating decision was issued, which increased the PTSD rating to 70 percent, effective August 5, 2011.  The Veteran has not indicated satisfaction of his appeal by this increase, so the claim remains within the Board's jurisdiction.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011). 

One factor for consideration is the GAF score.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Turning to the evidence, the Veteran was not receiving treatment prior to his initial VA examination in 2003, but seemingly has been in counseling ever since that time.  In December 2005, his VA Social Worker submitted a statement summarizing his symptoms as including chronic sleep problems, isolation and withdrawal.

The January 2006 VA examiner noted that the Veteran denied any significant occupational problems at that time.  He was noted as being socially isolated, but with a good relationship with his wife.  He had poor frustration tolerance, but this was noted to have improved with medication.  The Veteran denied any suicidal ideation and any hallucination.  His thought process was noted as appropriate and his memory was clinically intact.  Cognitive functioning based upon testing was regarded as excellent.  Some anxiety was reported, but it was noted as diffuse.  The VA examiner assigned a GAF score of 60.  Also in January 2006, a friend of the Veteran submitted a statement summarizing his observations of the Veteran's irritability, temper and sleeplessness.  A February 2006 statement by a friend/coworker also notes observations of the Veteran's restlessness, irritability and thoughts that "get cloudy and unclear."  The Veteran was then afforded a new VA examination due to his reported worsening symptoms.  He reported to the examination appropriately dressed and was slightly anxious, but cooperative.  He was coherent, relevant and goal directed.  He denied suicidal ideation, but confirmed feelings of constant anxiety.  His concentration, judgment and thinking were all reported as fair.  At this examination, the GAF was reported as 55.

Outpatient records reviewed between 2006 and 2008 are consistent with the description of symptoms found in the VA examination reports.  The August 2008 VA examiner confirmed ongoing symptoms.  The Veteran reported at that time that he continued to successfully work, although on some days it was hard to get up and go to work.  He did report becoming increasingly isolative, although the examiner noted that his psychosocial functioning had remained "basically stable."  There was no evidence of impairment of thought processes and the Veteran reported no suicidal or homicidal ideation, but admitted often feeling like he could hit somebody.  There was no reported obsessive or ritualistic behavior, but the Veteran did report problems with concentration and memory.  A GAF of 52 was assigned.  A coworker again submitted a statement in August 2008 and confirmed her observation of the symptoms as consistent with what the record otherwise shows.  She reported observations of irritability, depression and an isolated nature.  The Veteran self-reported that he is not suicidal and that he takes pride in his appearance, but also reporting that he has increasing difficulty at work, dealing with people, anger, depression and anxiety attacks.

Mildly anxious mood and excessive speech are noted in February 2009 outpatient records, but continuing good appearance, cooperative attitude and goal directed thinking.  By November 2009, outpatient notes reflect that the Veteran had applied for retirement because he could no longer take the stresses of his job.  In December 2009, the Veteran reported that he has never missed time from work due to his PTSD, but that it was becoming increasingly difficult and that he struggles now with the demands of his work.  He was again noted as appropriately dressed, cooperative, with clear speech, and coherent, relevant and goal-directed thought.  Anxiety was again reported, but no suicidal or homicidal ideation.  Judgment and insight were again noted as fair, as was his memory.

In April 2010, an employee of the Veteran submitted a lay statement.  She observed that the Veteran has a poor memory and that she has to walk on pins and needles around him, because she never knows what mood he will be in.  She also reported an incident during which the Veteran brought a gun to work after being threatened by a client.  A May 2010 VA psychiatry clinic note shows that the Veteran reported that he would need to retire soon as he could no longer deal with the stress of work, and that his sleep was poor, his irritability was rising, and that he is unable to control his moods.  It was noted that someone had made a threat to harm his son and that his reaction to that threat was to bring a gun to work.  The Veteran reported that he called the police to report what he had done and the situation was resolved.  

August 2010 outpatient notes continue to show anxiety, but good appearance and cooperative attitude.  The Veteran was noted to be agitated, with excessive speech, but coherent and organized thought.  By September 2010, a representative from the Veteran's employer submitted a statement referring to the Veteran as a former employee and noting that his conduct in the office, along with consideration for the safety of the office staff, required the Veteran's retirement.  He was reported to have become extremely withdrawn and hostile, and that he created an uncomfortable working environment for his staff.  The Veteran's wife and son also submitted statements in September 2010 describing increasing depression, memory loss, and sleeplessness, as well as increasing use of alcohol as a coping mechanism.

Most recently, in August 2011, the Veteran was described by a VA examiner to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, panic attacks once a week or less, near-continuous panic or depression affecting his ability to function independently, appropriately or effectively, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficultly in establishing relationships, and impaired impulse control.  There was no disorientation, hallucination, grossly inappropriate behavior, persistent danger to self or others, neglect of personal appearance or hygiene, or inability to perform activities of daily living.

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the Veteran's symptoms have consistently been demonstrated as irritability, as well as anxiety and depression, and difficulty in maintaining relationships other than familial relationships.  While the Veteran did bring a gun to work in response to a personal threat to him, he appropriately contacted the police to resolve the situation.  During the period prior to August 5, 2011, while irritability has been reported, unprovoked irritability with periods of violence has not.  His PTSD symptoms are shown to have worsened over time and became constant, thus prompting the elevation in rating to 70 percent as of the August 2011 VA examination report.  There is no suggestion prior to that time that the Veteran had suicidal ideation, any obsessional rituals, illogical, obscure or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance or hygiene, or difficulty in adapting to stressful situations.  Thus, based upon the clinical evidence, lay statements and VA examination reports, prior to August 5, 2011 the preponderance of the evidence is against a rating in excess of 50 percent.

The Board recognizes that the Veteran suggested prior to August 5, 2011, that a 70 percent rating is warranted.  While the record shows some strain on his work relationships, as well as depression and anxiety, prior to August 2011, it is not shown to have risen to the level of an inability to establish or maintain relationships, or near continuous depression that affected his ability to function independently.  The Veteran's symptoms more closely approximate the symptoms noted in the criteria for a 50 percent rating (difficulty establishing and maintaining relationships and disturbances of mood.  The level of symptomatology shown in this case, prior to August 5, 2011, is adequately described in the 50 percent rating criteria. 

Additionally, at no time either prior to August 5, 2011, or since, has the evidence shown that the Veteran's PTSD is manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The record is simply devoid of evidence showing these symptoms at any time during the course of the appeal.  Indeed, the August 2011 VA examiner noted the Veteran had deficiencies in most areas, but did not have total social and occupational impairment.  Thus, a 100 percent rating is not warranted either before or since August 5, 2011.

The symptoms in this case most closely approximate the currently assigned 50 percent rating prior to August 5, 2011, and 70 percent rating assigned from August 5, 2011, to the present.  38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of those currently assigned for the Veteran's PTSD. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted in this case. 

The Board acknowledges that the evidence is still being developed for a TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, remand of this issue is not required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent prior to August 5, 2011 and in excess of 70 percent thereafter is denied.



REMAND

The Board observes that the Veteran reported retiring from his job due to being unable to handle the stress of the position.  In support of his claim for an increased rating, he submitted a letter from a coworker detailing that the Veteran was asked to retire early due to concern about his conduct in the office.  Accordingly, the Board finds that a claim for a TDIU as due to PTSD has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for PTSD. However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  

In addition, the most recent examination, while noting the Veteran does not have total social and industrial impairment, did not include an opinion as to whether the Veteran's PTSD symptoms would prevent him from obtaining or maintaining gainful employment.  Accordingly, the claims file should be returned to the August 2011 examiner to obtain an opinion on that question.

Accordingly, this issue is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU rating.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Return the claims file to the examiner who conducted the August 2011 VA psychiatric examination.  After review of the claims file, to include the report of the August 2011 VA examination, the examiner should provide an opinion as to whether the Veteran's PTSD symptomatology prevents the Veteran from obtaining or maintaining gainful employment.  A rationale for the opinion expressed should be provided.

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU due to PTSD adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


